DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022.
 
                                                     Response to Amendment
2.	This office action is in response to applicant’s communication filed on 07/18/2022 in response to PTO Office Action mailed 04/18/2022.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
3.	In response to the last Office Action, claim 15 is amended.  No claims are added or canceled.  As a result, claims 15-25 are pending in this office action.
Response to Arguments
4.	Applicant’s argument with respect to claim 15-25 have been considered but are moot in view of new ground(s) of rejection.
					Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 15-25 are rejected on the ground of nonstatutory obvious double patenting over claims 1-17 of Patent No.: US 10,878,945 B2. The subject matter claimed in the instant application is disclosed in the Patent No.: US 10,878,945 B2.   For example:

Patent No.: US 10,878,945 B2
Instant  Application: 17/110,605

1. 



    A method comprising: accessing a target database comprising 


at least one table associated with a first concept or property of a reference ontology, wherein the target database is defined by a user selected first set of 
concepts and properties of the reference ontology; 
defining a data source ontology for a data source comprising a dataset, said data source ontology comprising a second concept or property; and creating a link 



between said second concept or property of the data source ontology and said first concept or property of the reference ontology, said link defining to which table of said target database data of said dataset, associated with said second concept or property of the data source ontology, is related.
2. The method according to claim 1, further comprising storing said data by utilizing said link into the corresponding table of said target database.




15. A computer-readable, non-transitory medium storing software code representing instructions that when executed by a computing system cause the computing system to perform a method of linking data of a data source to a target database, the method comprising:
receiving a target database comprising 
at least one table associated with a first concept or property of a reference ontology, wherein the target database is defined by a user-selected first set of concepts or properties of the reference ontology; 
generating a data source ontology associated with a second set of concepts or properties of a data source ontology, the second set of concepts or properties being different from the first set of concepts or properties; creating a link 
between said first set of concepts or properties and said second set of concepts or properties that relates the second set of concepts or properties to the table of the target database; 


and integrating data into the target database based on the created link.


 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUK TING CHOI/Primary Examiner, Art Unit 2153